Citation Nr: 1111482	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether partial vacatur is warranted of the September 2, 2010 decision of the Board of Veterans' Appeals on the issues of entitlement to an initial disability rating in excess of 30 percent disabling from May 31, 2005 to January 12, 2007, and to an initial disability rating in excess of 70 percent disabling for posttraumatic stress disorder (PTSD) from January 12, 2007.

2.  Entitlement to an initial disability rating in excess of 30 percent disabling for PTSD from May 31, 2005 to January 12, 2007.

3.  Entitlement to an initial disability rating in excess of 70 percent disabling for PTSD from January 12, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and Wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for PTSD with a 30 percent evaluation.  The Veteran testified at a Board hearing at the RO in April 2010 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The matter was most recently before the Board in September 2010.  In the decision below, the Board partially vacates the September 2010 decision on the issues of entitlement to an initial disability rating in excess of 30 percent disabling and to an initial disability rating in excess of 70 percent disabling for PTSD from January 12, 2007.  (The Board's September 2010 denial of an initial compensable disability rating for coronary artery disease is not vacated.)  In this decision, the Board will address the initial rating claims regarding PTSD on the merits as though the September 2010 Board decision on this issue had never been issued.

The Board notes that the RO described the issues as entitlement to an earlier effective date for the 70 percent evaluation assigned to the service-connected PTSD.  In appealing his disability rating, the Veteran requested that his current 70 percent be applied to the date of service connection.  However, as the Veteran's disability rating is considered a staged rating and the evaluation of the Veteran's disability is on appeal for the entire period, the question is not entitlement to an earlier effective date for the 70 percent disability rating, but rather entitlement to an increased disability rating for the entire period on appeal.  As such, the Board addresses the issue below as entitlement to a disability rating in excess of 30 percent disabling from May 31, 2005 to January 12, 2007, rather than entitlement to an earlier effective date for the 70 percent disability rating.  The Board will address in its analysis whether a 70 percent disability rating is warranted from the date of service connection as requested by the Veteran.


FINDINGS OF FACT

1.  In a September 2, 2010 decision, the Board determined that there entitlement entitlement to an initial disability rating in excess of 30 percent disabling and to an initial disability rating in excess of 70 percent disabling for PTSD from January 12, 2007 was not warranted.

2.  Evidence pertinent to the appeal was not specifically addressed in the September 2010 Board decision.  

3.  From May 31, 2005 to January 12, 2007, the Veteran's PTSD was manifested by disturbances of motivation and mood, including nightmares, anxiety, and depression, difficulty in establishing and maintaining effective work and social relationships, and impaired immediate recall, and a GAF score range from 55 to 65; and not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.

4.  From January 12, 2007, the Veteran's PTSD was manifested by anxiety, panic attacks, depression, insomnia, crying spells, anhedonia, and nightmares, as well as obsessions, racing thoughts, headaches, anger control problems, irritability, memory disturbances, and some dissociative phenomena, and a GAF score range of 45 to 40; and not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of closest relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Partial vacatur of the Board's September 2, 2010 decision, denying entitlement to an initial disability rating in excess of 30 percent disabling and to an initial disability rating in excess of 70 percent disabling for PTSD from January 12, 2007, is warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010). 

2.  The criteria for a disability rating in excess of 30 percent disabling for PTSD from May 31, 2005 to January 12, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010). 

3.  The criteria for a disability rating in excess of 70 percent disabling for PTSD from January 12, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on its own motion, when a claimant has been denied due process of law or has been granted benefits based on false or fraudulent evidence.  38 C.F.R. § 20.904.  For the reasons discussed below, the September 2, 2010 Board decision is vacated regarding the PTSD issues.  

The September 2, 2010 Board decision states that "[d]uring testimony, the Veteran was given a period of 30 days to submit additional evidence regarding his PTSD claim.  However, the time period lapsed and the Veteran did not submit the additional evidence."  Review of the record shows that the Veteran did submit additional evidence after the date of the hearing in the form of medical records and evidence of assault with a deadly weapon.  

Although the evidence was of record prior to the September 2, 2010 Board decision, the statement indicating no evidence had been received makes it unclear whether the Board considered this evidence while making its determination.  As the decision was based on an incomplete record, the Veteran was therefore not afforded full due process of law.  Accordingly, the Board vacates the September 2, 2010 decision regarding only the issues of entitlement to an initial disability rating in excess of 30 percent disabling and to an initial disability rating in excess of 70 percent disabling for PTSD from January 12, 2007.

In view of the Board's order vacating its September 2, 2010 decision as regards to the claim of entitlement to an initial disability rating in excess of 30 percent disabling and to an initial disability rating in excess of 70 percent disabling for PTSD from January 12, 2007, the Board will address the issues on the merits as though the September 2, 2010 Board decision had never been issued.

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The Veteran's PTSD claim arises from his disagreement with the initial evaluation following the grant of service connection.  VCAA notice regarding the service connection claims was furnished to the Veteran in October 2005, August 2007, and July 2008.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

In any event, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, Social Security Administration records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in June 2007 and December 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

PTSD Initial Disability Rating Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this regulatory provision:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

May 31, 2005 to January 12, 2007

From May 31, 2005 to January 12, 2007 the Veteran's PTSD is rated as 30 percent disabling.  To receive the next higher 50 percent disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Through August 2006, VA examiners noted that the Veteran exhibited a full range affect.  His speech appeared to have a normal rate, rhythm, volume, and tone and was described as fluent.  His thought processes were linear, logical, and goal-directed.  His memory was intact to immediate recall and recent and remote memory.  His judgment was fair to good.  His reliability was described as fair.  The Veteran did note some difficulty sleeping.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 65, indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  See DSM-IV, American Psychiatric Association (1994), pp.46-47.

In June 2006, a private psychiatrist described the Veteran's voice as variable from soft and direct to intrusively loud and disruptive.  His mood was also variable with easy lapse into dysphoric hypomania.  His affect was generally full, but subject to lapses into lability.  His remote memory was good, but his immediate recall was impaired.  His judgment and insight were fair.  The examiner assigned a GAF score of 55, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  In July 2006, the private psychiatrist noted the Veteran's mood as variable with over-reactions to non-noxious stimuli.  His voice varied from quiet to loud and intrusive.  His affect was labile.  His remote memory was good although his immediate recall was impaired.  His judgment and insight were fair.  The examiner again assigned a GAF score of 55.

From September 2006 through December 2006, VA examiners noted nightmares, anxiety, and depression.  The Veteran's thought process was organized, linear, logical, and goal-directed.  He showed no hallucinations, suicidal or homicidal ideation, or evidence of delusions.  His behavior was appropriate, attitude cooperative, and insight and judgment fair.  His speech was fluent with normal rate, volume, and tone and his memory was intact.  His reliability was also described as fair.  The examiners assigned GAF scores of 55 to 60.  

Based on the evidence cited above, the Board finds that the Veteran did not meet the criteria for a disability rating in excess of 30 percent disabling.  The Veteran's reliability was generally described as fair.  His affect and speech were normal.  He did not experience panic attacks more than once a week.  He showed no difficulty in understanding complex commands.  His immediate recall was impaired, but in general his memory was described as intact.  His judgment and thinking were not impaired.  

The Board acknowledges that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran did show disturbances of motivation and mood, including nightmares, anxiety, and depression, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds however that these symptoms are adequately addressed under the criteria for a 30 percent disability rating as this rating criteria specifically addresses depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  

The GAF score range of 55 to 65 further supports a 30 percent rating, as these scores indicate mild to moderate impairment.  The Board acknowledges the April 2010 statement from a private physician noting that GAF scores are imprecise and subjective and have been found to vary within 10 points.  However, the Board does not solely rely on these scores and notes that the symptoms described in detail in the multiple examinations and treatment records match the criteria for the assigned GAF scores.  Additionally, the physician notes that GAF scores are often assigned after only a 15 to 20 minute meeting, whereas in this instance the Veteran was in treatment for months when some of the scores were assigned.  

As such, the Board finds that the weight of the evidence is against a disability rating in excess of 30 percent disabling from May 31, 2005 to January 12, 2007.

January 12, 2007 to the Present

From January 12, 2007 forward, the Veteran's PTSD is rated as 70 percent disabling.  To receive the next higher 100 percent disability rating, the evidence must show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  

The Veteran was afforded a VA examination in June 2007.  The Veteran reported nightmares and flashbacks as well as an irrational anger.  He tends to be very emotional.  He also reported insomnia and startle symptoms.  The Veteran was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine.  He enjoyed playing pool at home and was involved in a pool league.  The Veteran's thought processes were logical, coherent, and relevant.  His speech was well understood and he exhibited good social skills.  He was well-oriented to time, place, person, and situation.  He complained of poor short term memory.  The examiner did note anxiety, panic attacks, depression, insomnia, crying spells, anhedonia, and nightmares, as well as obsessions, racing thoughts, headaches, anger control problems, and irritability.  He denied hallucinations.  The examiner assigned a GAF score of 45 indicating serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV, American Psychiatric Association (1994), pp.46-47.

The Veteran received a mental function assessment from a private psychiatrist in August 2007.  At that time, the Veteran's grooming and hygiene were good.  He was oriented to time, place, and person.  His thought content was described as variable from socially contextual to responsive to intrusive dissociative episodes (flashbacks to combat experiences).  The examiner described the Veteran's thought process as despair laden depressive thinking with paranoia.  He noted that the Veteran rarely leaves his home without being armed with at least one firearm and several knives.  The Veteran's remote memory was good, but his immediate recall was very impaired, although functional with notes, prompts from his spouse, and other assists.  Insight and judgment were unpredictably impaired by states of agitation.  The GAF score was 45.

The Veteran was afforded a VA examination in December 2007.  The Veteran reported a bad temper with difficulty keeping relationships.  He noted no friends and a great deal of hypervigilance, daily intrusive thoughts, random flashbacks with some dissociative phenomena, and frequent nightmares.  The examiner estimated a moderate impact on occupational functioning if the Veteran was currently working.  The Veteran successfully completes normal activities of daily living without impairment and is capable of caring for himself independently.  The Veteran's thought process was logical, coherent, and relevant.  The examiner noted fair reasoning and judgment as well as full orientation to time, person, place, and situation.  His long term memory was grossly intact, although his short-term memory and concentration were very poor.  The examiner noted some dissociative phenomena, but not full hallucinations.  The Veteran did not describe clear suicidality, but did indicate that he did not care if he lived or died.  He also reported a history of homicidal ideation.  The examiner noted that the Veteran did not appear completely unemployable due to the PTSD, but did note that PTSD symptoms significantly impacted his capacity to get along with people and maintain employment.  The GAF score was 45.

In April 2010, the Veteran's private psychiatrist described him as casually dressed and groomed.  His speech was clear with normal tone, although variable soft and loud, rate, and volume.  The Veteran's remote memory was good but his immediate recall was only functional with notes and assists.  His thought process was linear and clear with minimal to moderate threats of flashbacks or episodes of paranoia.  The examiner opined that the Veteran's clinical features correspond to VA standards commensurate with a psychiatric disability rating of 100 percent disabling.  The examiner noted the following symptoms in support of his opinion: gross impairments in thought processes or communication - requiring the interventions of family and friends, grossly inappropriate behavior preventing most social interactions and all work situations, danger of hurting self or others with a long history of knife and gun fighting, suicidal ideation, and panic or depression affecting the ability to function independently, appropriately, and effectively.  The examiner assigned a GAF score of 40 indicating some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  

The Veteran testified that he had been on several medications for his PTSD and was not social and would not go around crowds.  He further stated that he reacts violently to events and had a recent episode of "road rage" where he got into some legal trouble.  His wife further testified that she had been married to the Veteran for 26 years and he had fits of anger, depression, nightmares, and hypervigilance.  If he felt threatened he would hurt someone.  The Veteran submitted evidence of court dealings regarding aggravated assault with a deadly weapon dated from February 2010 to April 2010.  

The Board finds that the Veteran's symptomatology does not meet the criteria set forth in the Rating Schedule for a 100 percent disability rating.  The Veteran did not exhibit gross impairment in thought processes or communication.  Although he showed some dissociative phenomena, he did not show persistent delusions or hallucinations.  His behavior was not generally described as grossly inappropriate.  He did present some danger of hurting others in the past, as evidenced by his court business regarding aggravated assault with a deadly weapon, and admitted some suicidal ideation.  The examiners consistently noted that he successfully performed activities of daily living without interruption.  He showed no disorientation to time or place.  Although he showed some memory loss, he did not forget names of closest relatives, his own occupation, or his own name.  

While the April 2010 psychiatrist found that the Veteran met the criteria for a 100 percent disability rating, he did not indicate any review of previous medical evidence of record.  Moreover, he presented contradictory findings on the report.  He found that the Veteran had gross impairment in thought process but also noted that his thought process was linear and clear with minimal to moderate threats of flashbacks or episodes of paranoia.  He stated that his behavior was grossly inappropriate and that he had persistent danger of hurting self or others, but also noted that the Veteran denied any immediate suicidal or homicidal intent.  These inconsistencies make this report less probative than the other treatment records, which more closely approximate the criteria for a 70 percent rating for PTSD.  The GAF score of 40 reported by the April 2010 private psychiatrist indicates some impairment in reality testing or communication, but this was not shown by any of the other findings of record.  The evidence as a whole does not meet the criteria for a rating higher than 70 percent.

Again, the Board acknowledges that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran did experience anxiety, panic attacks, depression, insomnia, crying spells, anhedonia, and nightmares, as well as obsessions, racing thoughts, headaches, anger control problems, irritability, and memory disturbances.  These symptoms are appropriately addressed under the criteria for a 70 percent disability rating.  Specifically, the criteria addresses obsessional rituals which interfere with routine activities, near- continuous panic or depression, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

The GAF score range of 45-40 also supports the criteria for a 70 percent rating, as it indicates serious symptoms.  The GAF score of 40, by itself, would support a 100 percent rating for PTSD as it indicates some impairment in reality testing.  However, this finding is based on an examination with contradictory findings and is less probative than the other evidence of record, which more closely approximates the criteria for a 70 percent rating for PTSD.  The Board again acknowledges the April 2010 statement from a private physician noting that GAF scores are imprecise and subjective and have been found to vary within 10 points.  However, the Board does not solely rely on these scores and notes that the symptoms described in detail in the VA examinations match the criteria for the assigned GAF scores.  

Therefore the Board finds that the Veteran's PTSD symptomatology does not rise to the level of a 100 percent disability rating from January 12, 2007 forward.  The Board will not address the requirements for a total disability rating due to individual unemployability (TDIU) as TDIU was granted in a June 2009 rating decision.  

The Veteran is assigned staged ratings of 30 percent and 70 percent for his PTSD.  Aside from these two periods of time, the level of impairment associated with the Veteran's PTSD has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the ratings assigned.  Therefore, any additional application of staged ratings (i.e., different percentage ratings for different periods of time) is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has argued that he is entitled to ratings higher than that assigned for his PTSD for the entire appeals period.  He essentially contends that the severity of his PTSD has been high for his entire life.  He is competent to report that which he can experience or observe; and there is no reason shown to doubt his credibility, in this regard.  However, as a layperson lacking in medical training and expertise, he cannot provide a competent medical opinion regarding the severity of his PTSD including clinical evaluation of social and occupational impairment.  Thus, his views are outweighed by the detailed opinions provided by the medical professionals who discussed the Veteran's PTSD and provided the relevant clinical testing to rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the initial rating claim for PTSD; there is no doubt to be resolved; and a higher initial rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported anxiety, panic attacks, depression, insomnia, crying spells, anhedonia, and nightmares, as well as obsessions, racing thoughts, headaches, anger control problems, irritability, and memory disturbances.  As explained above, the rating criteria addresses these symptoms, specifically addressing obsessional rituals which interfere with routine activities, near- continuous panic or depression, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  As seen in the analysis above, the Board has considered these aspects of the Veteran's PTSD disability, and finds that the rating schedule (Diagnostic Code 9411) adequately provides for ratings base on these symptoms.  Specifically, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of difficulty in adapting to stressful circumstances (including work or work like setting) and an inability to establish and maintain effective relationships.  All of the Veteran's psychiatric symptoms attributable to PTSD are therefore adequately rated by either specific schedular rating criteria or by analogy under the schedular criteria.  See Mauerhan, 16 Vet. App. 436.  Therefore, the Board is of the opinion that the Rating Schedule measures and contemplates all aspects of the Veteran's disability, so that extraschedular consideration is not warranted.


ORDER

The September 2, 2010 Board decision, addressing the issues of entitlement to an initial disability rating in excess of 30 percent disabling from May 31, 2005 to January 12, 2007, and to an initial disability rating in excess of 70 percent disabling for PTSD from January 12, 2007, is vacated.

Entitlement to a disability rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) from May 31, 2005 to January 12, 2007 is denied.

Entitlement to a disability rating in excess of 70 percent disabling for PTSD from January 12, 2007 is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


